MEMORANDUM OPINION
                                         No. 04-10-00512-CV

 E&D SERVICES, INC., S. Lavon Evans, Jr., and S. Lavon Evans, Jr., Drilling Venture, LLC,
               and S. Lavon Evans, Jr. Operating Co., Inc., Intervenor,
                                    Appellants

                                                   v.

                              LAREDO ENERGY HOLDINGS, LLC,
                                        Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2007-CVQ-000903-D2
                             Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 14, 2011

DISMISSED

           The parties have filed a joint motion to dismiss this appeal with prejudice, stating that

they have reached a settlement that has been fully executed. The motion is granted. See TEX. R.

APP. P. 42.1(a), 43.2(f). Costs of appeal are taxed against the parties who incurred them.

                                                              PER CURIAM